            Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 1 of 10




                          UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION


SOLAS OLED LTD., an Irish corporation,

                       Plaintiff,
                                                          CASE NO.      6:19-cv-00631
vs.

HP, INC., a Delaware corporation,                         Complaint for
                                                          Patent Infringement
                       Defendant.
                                                          JURY DEMANDED




                               Complaint for Patent Infringement

        Plaintiff Solas OLED Ltd. (“Solas”) files this complaint against Defendant HP, Inc.

(“Defendant”), alleging infringement of U.S. Patent Nos. 7,499,042; 7,573,068; and 7,663,615

(“Patents-in-Suit”). The accused product is the HP Spectre x360.

                         Plaintiff Solas OLED and the Patents-in-Suit.

       1.       Plaintiff Solas is a technology licensing company organized under the laws of

Ireland, with its headquarters at 4-5 Burton Hall Road, Sandyford, Dublin 18.

       2.       Solas is the owner of U.S. Patent No. 7,499,042, entitled “Display Device, Data

Driving Circuit, and Display Panel Driving Method,” which issued March 3, 2009 (the “’042

patent”). A copy of the ’042 patent is attached to this complaint as Exhibit 1.

       3.       Solas is the owner of U.S. Patent No. 7,573,068, entitled “Transistor Array

Substrate and Display Panel,” which issued August 11, 2009 (the “’068 patent”). A copy of the

’068 patent is attached to this complaint as Exhibit 2.

                                                 1
            Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 2 of 10



       4.       Solas is the owner of U.S. Patent No. 7,663,615, entitled “Light Emission Drive

Circuit and Its Drive Control Method and Display Unit and Its Display Drive Method,” which

issued February 16, 2010 (the “’615 patent”). A copy of the ’615 patent is attached to this

complaint as Exhibit 3.

                               Defendant and the Accused Products.

       5.       On information and belief, Defendant HP, Inc. is a corporation organized under

the laws of the State of Delaware, with its principal place of business at 1501 Page Mill Road,

Palo Alto, California 94304.

       6.       The Accused Products are HP Spectre x360 laptop computers (illustrated below).




                                              HP Spectre x360
             https://store.hp.com/us/en/pdp/hp-spectre-x360-laptop-13t-touch-7al88av-1




                                                2
            Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 3 of 10



                                  Jurisdiction, venue, and joinder.

       7.       Solas asserts claims for patent infringement against HP under the patent laws of

the United States, including 35 U.S.C. §§ 271 and 281, et seq. The Court has original

jurisdiction over Solas’ patent infringement claims under 28 U.S.C. §§ 1331 and 1338(a).

       8.       The Court has personal jurisdiction over HP. HP has committed acts of

infringement within this district (e.g., selling and using Accused Products). HP has established

minimum contacts with the State of Texas such that the exercise of jurisdiction over HP would

not offend traditional notions of fair play and substantial justice.

       9.       Venue is proper in this district under 28 U.S.C. §1400(b). Defendant is registered

to do business in Texas, and upon information and belief, Defendant has transacted business in

this District and has committed acts of direct and indirect infringement in this District by, among

other things, making, using, offering to sell, selling, an importing products that infringe the

Patents-in-Suit. Defendant has a regular and established place of business in the District,

including data centers in Austin, Texas and offices at 3800 Quick Hill Road #100, Austin, Texas

78728. Defendant also advertises jobs available in Austin, Texas on its website.1

                      Count 1 – Claim for infringement of the ’042 patent.

       10.      Solas incorporates by reference each of the allegations in paragraphs 1–9 above

and further alleges as follows:

       11.      On March 3, 2009, the United States Patent and Trademark Office issued U.S.

Patent No. 7,499,042, entitled “Display Device, Data Driving Circuit, and Display Panel Driving

Method.” Ex. 1.



1
 See, e.g., https://jobs.hp.com/en-us/showjob/jobid/898/cybersecuritysystemsengineer;
https://jobs.hp.com/en-us/showjob/jobid/1921/productsecurityengineer; https://jobs.hp.com/en-
us/showjob/jobid/915/cyberengagementspecialist.
                                                  3
          Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 4 of 10



       12.      Solas is the owner of the ’042 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       13.      Each claim of the ’042 patent is valid, enforceable, and patent-eligible.

       14.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’042 patent, and Solas is entitled to damages for HP’s past

infringement.

       15.      HP has directly infringed (literally and equivalently) and induced others to

infringe the ’042 patent by making, using, selling, offering for sale, or importing products that

infringe the claims of the ’042 patent and by inducing others to infringe the claims of the ’042

patent without a license or permission from Solas.

       Direct Infringement

       16.      HP has directly infringed (literally and equivalently) at least one claim of the ’042

patent by making, using, offering to sell, selling, and importing the Accused Products. HP has

infringed multiple claims of the ’042 patent, including independent claim 1. By way of example

only, the HP Spectre x360 infringed an exemplary claim of the ’042 patent, as in the description

set forth in the claim chart attached hereto as Exhibit 4, which Solas provides without the benefit

of information about the accused device obtained through discovery.

       Indirect infringement

       17.      HP has had knowledge of the ’042 patent, from a date no later than the date it

receives this complaint. HP has known how the Accused Products are made and has known, or

has been willfully blind to the fact, that making, using, offering to sell, and selling the Accused

Products within the United States, or importing the Accused Products into the United States,

would constitute infringement.



                                                  4
          Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 5 of 10



       18.      HP has induced, and continues to induce, infringement of the ’042 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       Damages

       19.      Solas has been damaged by HP’s infringement of the ’042 patent and is entitled to

damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                     Count 2 – Claim for infringement of the ’068 patent.

       20.      Solas incorporates by reference each of the allegations in paragraphs 1–19 above

and further alleges as follows:

       21.      On August 11, 2009, the United States Patent and Trademark Office issued U.S.

Patent No. 7,573,068, entitled “Transistor Array Substrate and Display Panel.” Ex. 2.

       22.      Solas is the owner of the ’068 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       23.      Each claim of the ’068 patent is valid, enforceable, and patent-eligible.

       24.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’068 patent, and Solas is entitled to damages for HP’s past

infringement.

       25.      HP has directly infringed (literally and equivalently) and induced others to

infringe the ’068 patent and, unless enjoined, will continue to do so by making, using, selling,

offering for sale, or importing products that infringe the claims of the ’068 patent and by



                                                  5
           Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 6 of 10



inducing others to infringe the claims of the ’068 patent without a license or permission from

Solas.

         Direct Infringement

         26.    HP has directly infringed (literally and equivalently) at least one claim of the ’068

patent by making, using, offering to sell, selling, and importing the Accused Products. HP has

infringed multiple claims of the ’068 patent, including independent claim 1. By way of example

only, the HP Spectre x360 infringed an exemplary claim of the ’068 patent, as in the description

set forth in the claim chart attached hereto as Exhibit 5, which Solas provides without the benefit

of information about the accused device obtained through discovery.

         Indirect infringement

         27.    HP has induced, and continues to induce, infringement of the ’068 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

         Damages

         28.    Solas has been damaged by HP’s infringement of the ’068 patent and is entitled to

damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                      Count 3 – Claim for infringement of the ’615 patent.

         29.    Solas incorporates by reference each of the allegations in paragraphs 1–28 above

and further alleges as follows:




                                                  6
          Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 7 of 10



       30.      On February 16, 2010, the United States Patent and Trademark Office issued U.S.

Patent No. U.S. Patent No. 7,663,615, entitled “Light Emission Drive Circuit and Its Drive

Control Method and Display Unit and Its Display Drive Method.” Ex. 3.

       31.      Solas is the owner of the ’615 patent with full rights to pursue recovery of

royalties for damages for infringement, including full rights to recover past and future damages.

       32.      Each claim of the ’615 patent is valid, enforceable, and patent-eligible.

       33.      Solas and its predecessors in interest have satisfied the requirements of 35 U.S.C.

§ 287(a) with respect to the ’615 patent, and Solas is entitled to damages for HP’s past

infringement.

       34.      HP has directly infringed (literally and equivalently), contributed to the

infringement, and induced others to infringe the ’615 patent and, unless enjoined, will continue

to do so by making, using, selling, offering for sale, or importing products that infringe the

claims of the ’615 patent and by contributing to or inducing others to infringe the claims of the

’615 patent without a license or permission from Solas.

       Direct Infringement

       35.      HP has directly infringed (literally and equivalently) at least one claim of the ’615

patent by making, using, offering to sell, selling, and importing the Accused Products. HP has

infringed multiple claims of the ’615 patent, including independent claim 1. By way of example

only, the HP Spectre x360 infringed an exemplary claim of the ’615 patent, as in the description

set forth in the claim chart attached hereto as Exhibit 6, which Solas provides without the benefit

of information about the accused device obtained through discovery.




                                                  7
          Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 8 of 10



       Indirect infringement

       36.     HP has induced, and continues to induce, infringement of the ’615 patent by

actively encouraging others (including distributors and end customers) to use, offer to sell, sell,

and import the Accused Products. On information and belief, these acts include providing

information and instructions on the use of the Accused Products; providing information,

education and instructions supporting sales by distributors; providing the Accused Products to

distributors; and indemnifying patent infringement within the United States.

       Damages

       37.     Solas has been damaged by HP’s infringement of the ’615 patent and is entitled to

damages as provided for in 35 U.S.C. § 284, including reasonable royalty damages.

                                          Jury demand.

       38.     Solas demands trial by jury of all issues.

                                         Relief requested.

       Solas prays for the following relief:

       A.      A judgment in favor of Solas that HP has infringed the ’042 patent, the ’068

patent, and the ’615 patent and that the ’042 patent, the ’068 patent, and the ’615 patent are valid,

enforceable, and patent-eligible;

       B.      A judgment and order requiring HP to pay Solas compensatory damages, costs,

expenses, and pre- and post-judgment interest for its infringement of the asserted patents, as

provided under 35 U.S.C. § 284;

       C.      A permanent injunction prohibiting HP from further acts of infringement of the

’042 patent, the ’068 patent, and the ’615 patent;




                                                 8
            Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 9 of 10



       D.       A judgment and order requiring HP to provide an accounting and to pay

supplemental damages to Solas, including, without limitation, pre-judgment and

post-judgment interest;

       E.       A finding that this case is exceptional under 35 U.S.C. § 285, and an award of

Solas’ reasonable attorney’s fees and costs; and

       F.       Any and all other relief to which Solas may be entitled.

Dated: October 24, 2019                                Respectfully submitted,

                                                       /s/ Reza Mirzaie
                                                       Reza Mirzaie
                                                       CA State Bar No. 246953
                                                       Email: rmirzaie@raklaw.com
                                                       Marc Fenster
                                                       CA State Bar No. 181067
                                                       Email: mfenster@raklaw.com
                                                       Neil A. Rubin
                                                       CA State Bar No. 250761
                                                       Email: nrubin@raklaw.com
                                                       Theresa Troupson
                                                       CA State Bar No. 301215
                                                       Email: ttroupson@raklaw.com
                                                       Kent N. Shum
                                                       CA State Bar No. 259189
                                                       Email: kshum@raklaw.com
                                                       RUSS AUGUST & KABAT
                                                       12424 Wilshire Blvd. 12th Floor
                                                       Los Angeles, CA 90025
                                                       Telephone: 310-826-7474




                                                   9
Case 6:19-cv-00631-ADA Document 1 Filed 10/24/19 Page 10 of 10




                                   T. John Ward, Jr.
                                   Texas State Bar No. 00794818
                                   Email: jw@wsfirm.com
                                   Claire Abernathy Henry
                                   Texas State Bar No. 24053063
                                   Email: claire@wsfirm.com
                                   Andrea L. Fair
                                   Texas State Bar No. 24078488
                                   Email: andrea@wsfirm.com
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606-1231
                                   (903) 757-6400 (telephone)
                                   (903) 757-2323 (facsimile)


                                   ATTORNEYS FOR PLAINTIFF,
                                   SOLAS OLED, LTD.




                              10
